NOTICE OF ALLOWABILITY
Claims 1–24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is practically a combination of a common drip brew coffee machine and an ingredient-mixing drink machine, granting that these apparatuses are capable of making more than coffee and ingredient-mixed drinks. Coffee machines having a brew basket sometimes have a product canister and auger for delivering coffee (see Newnan, US Pat. 5,241,898), but those would not have a mixing chamber that receives said coffee and water prior to a brew basket.
Brody et al. (US Pat. 4,718,579) and Gorski et al. (US Pat. 6,149,035) are arguably the closest prior art of record. Both references are directed to apparatuses that mix water with an ingredient. However, both go further in that each has a receptacle subsequent to the mixing chamber that is capable of—though surely not designed for—housing a second ingredient. These receptacles are, in practice, meant to take the role of the receptacle in the claimed invention, but for analyzing the prior art, a cup poisoned after these prior art receptacles could read on the claimed receptacle, while the mere term “brew basket” is arguably broad enough to read on the receptacles themselves. However, Applicant’s preliminary amendment would require that Brody’s and Gorski’s receptacles be altered in ways for which there would be no motivation to one of ordinary skill in the art. Brew baskets are customarily attached via a rim and top opening as claimed, since this allows the lower part of the receptacle to selectively receive the ingredients and allow the brewed material to be dispensed through the outlet at the bottom—an element part of the original claim. Meanwhile, Brody’s and Gorski’s “brew baskets” are not explicitly disclosed as selectively attached, but even if they were, there would be no reason to modify their rims and top openings to be adapted for selective attachment to the assembly, and it is not even straightforward how the structure would have to be modified so that the rim and top opening were adapted for selective attachment. Notice, for example, that there is open space between the mixing chamber and the “brew basket” of Brody, and the rim and opening of Gorski’s “brew basket” is much wider than the channel leading down from the mixing chamber, making attachment between the two uninviting.
Ratterman et al. (US Pub. 2015/0150410) is interesting in that it has a making module (analogous to the claimed brew basket) and a sweetener integrating module, both of which are on separate channels upstream of a mixing chamber. Miller (US Pat. 4,919,041) and Wells (US Pub. 2011/0008504) each disclose a similar configuration.
Huiberts (US Pub. 2017/0013995) discloses a brew basket that receives a first ingredient and water (like the claimed mixing chamber) prior to a storage receptacle (which is prior to a cup) which can perhaps receive a second ingredient.
Topar et al. (US Pat. 5,931,343) looks alarmingly close to the invention claimed prior to the preliminary amendment, but does not quite have the claimed brew basket. Topar has a holding tank 44 that is described as configured to receive a “filter basket 70,” where a filter basket is just what is placed into a brew basket. However, a close look at Topar finds that this filter basket is only a part of the embodiment shown in fig. 2, where it is depicted with a cylindrical shape. Col. 5, ln. 62 to col. 6, ln. 6 describe it as a “removable, cylindrically shaped filter basket 70.” A basket naturally has a bottom, which would lend to it being configured to hold ingredients. However, given the cylindrical description and depiction in fig. 2, it is overwhelmingly likely that the filter has no bottom and is simply cylindrical. The same portion of the specification explains that the filter is not for holding ingredients, but for preventing undissolved sugar particles from flowing through the outlet. Topar (US Pat. 5,975,357) is related.
Lassota (US Pat. 9,668,496) is highly relevant for somewhat disclosing a mixing chamber that receives an ingredient and water prior to a removable brew basket. However, this description alone is misleading, as Lassota works in a rather unique manner. Lassota’s ingredient is delivered via its brew basket, which is firmly attached to its rotatable mixing chamber that rotates along a horizontal axis to brew the ingredient for a period of time before returning to the ordinary orientation to have gravity guide the brewed beverage through the brew basket. As such, Lassota does not have any source for a second brewing material, nor any openable aperture or connector between its mixing chamber and brew basket as they practically combine into one element.
There is no mention of any assembly before the one recited in relation to the brew basket in claim 20, raising antecedent basis concerns, but it’s abundantly clear based on the disclosure and even the claim itself that the assembly should simply be considered the collection of structural elements, where claim 20 already recites other assembled structural elements, and therefore an assembly, before “the assembly.” See MPEP § 2173.05(e) explaining that a lack of explicit antecedent basis does not necessarily render a claim indefinite if reasonably ascertainable by one skilled in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761